Exhibit 4.2 CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (this “Agreement”) dated June 15th 2009 (the Effective Date”), is by and between Alpine Venture Associates, LLC, a Delaware Limited Liability Company (the “Consultant”) with address at PO Box 735, Alpine, New Jersey 07620, and Asia Private Equity SPAC 3, Limited, a British Virgin Island Corporation with address at 9/F, Hutchison House, Harcourt Road, Central, Hong Kong (the “Company”). Recitals A.The Company desires to retain the Consultant as Attorney In Fact (“Power of Attorney”) for the term set forth in this Agreement to assure itself of the services of the Consultant, and the Consultant is willing to be retained by the Companyfor the term on the terms and conditions set forth below and attached Power of Attorney; B.The Consultant desires to provide the services under this Agreement and represents that he is qualified to perform such services. Agreement 1.Retention of the Consultant.Subject to the terms and conditions set forth in this Agreement, the Company hereby retains the Consultant to perform the services set forth in this Agreement, and the Consultant accepts this retention on the terms and conditions set forth in this Agreement.This Agreement shall not be terminated and the obligation of the Company to pay the Consultant shall be a liability of the Company for as long as the Company exists.No Letter of Intent nor Definitive Agreement to acquire the Company shall change the terms of this Agreement. 2.Term.The term of this Agreement shall commence on the Effective Date and shall continue until either party terminates this Agreement by providing 30 days written notice of such intention to the other party. 3.Scope of Work.Consultant shall serve as the Chief Executive Officer and President of the Company and shall take such action as may be necessary to find suitable acquisition candidates for the Company and cause the Company to make its required filings with the SEC (the “Work”). 4.Compensation and Payment.The Consultant shall be paid a base fee of Twenty Thousand US Dollars ($20,000) per month for his services hereunder.Payments will be made each month at the end of the month, or may be deferred, with Consultant’s consent, to a later date, or may be pre-paid on an earlier date.In addition, the amounts due hereunder may, at the election of the Consultant, be payable in stock of the Company with the per share price being equal to the last price paid by non-affiliate of the Company for its shares. The Consultant shall be entitled to reimbursement for all reasonable expenses. 5.Independent Contractor.The Consultant agrees to perform the Work as an independent contractor and not as a subcontractor, agent or Consultant of the Company, its subsidiaries or affiliates. 6.Taxes.The Consultant, and not the Company, shall be solely responsible for all taxes incurred by the Consultant in connection with her performance of the Work, including, but not limited to, all withholding, social security and other taxes with respect to the Consultant’s compensation. 7.Business Records.The Consultant shall maintain a record of expenses incurred under this Agreement.For the duration of this Agreement, and for a period of two years thereafter, the Company shall have access to such records of the Consultant as required to verify reimbursable costs. 8.
